ASSETMARK FUNDS ASSETMARK CORE PLUS FIXED INCOME FUND REGISTRATION # 811-10267 ATTACHMENT 77 0 TRADE DATE DESCRIPTION OF SECURITY AMOUNT PURCHASED ISSUE SIZE SELLING UNDERWRITER LIST OF UNDERWRITERS 04/29/09 Florida Gas Transmission 650,000 600,000,000 Bank of America BOA Securities, Calyon New York, Goldman Sachs, JPMorgan Chase & Co., Barclays Capital, Mitsubishi UFJ Securities, RBC Capital Markets, SunTrust Robinson Humphrey, Wachovia Securities, Williams Capital Group 06/18/09 Capital One Bank 600,000 1,500,000,000 Smith Barney Barclays Capital, Citigroup Inc., Goldman Sachs, Wachovia Securities, BOA Securities LLC, Keefe Bruyette & Woods, Morgan Stanley, RBC Dominion Securities 09/09/09 Agilent Technologies 850,000 500,000,000 Credit Suisse Barclays Capital, CGMI, Credit Suisse, BNP Paribas Securities, Goldman Sachs, Standard Charter Bank, Utendahl Capital Markets
